The plaintiff’s petition for certification for appeal from the Appellate Court, 30 Conn. App. 630 (AC 11078), is granted, limited to the following issues:
“1. Whether an individual may bring a civil action for damages against his employer for injuries sustained at work where such injuries were caused by work conditions intentionally created by the employer which made the injuries substantially certain to occur?
“2. Whether there is a genuine issue of material fact as to whether the employer’s intentional actions created a situation in which the employee’s injuries were substantially certain to occur?”